DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority
Application 16/146893, originally filed 09/28/2018, claims no foreign priority.	

Response to Amendment
This Office Action is in response to the Amendments submitted on 01/22/2021 wherein claims 1-19 are pending and ready for examination.

Objection
Applicant has typed an incorrect number for the application number on all of the pages of the submitted amended claims, pages 4-9 of the Applicant’s “Response to the Non-final Office Action Mailed October 22, 2020.” Applicant typed 16/143,893 and the application originally filed 09/28/2018 has an application number 16/146, 893.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
  Applicant appears to be invoking 112(f) for claim 16 which recites the limitations 
	“means for forecasting.”  Examiner will examine this limitations in claim 16 based on the interpretation of the limitation according to the specification ¶ 0031 which states the disturbance forecaster is a “hardware processor”, or “one or more analog or digital circuit(s), logic circuits, programmable processor(s), ASIC(s), PLD(s), FPLD(s), programmable controller(s), GPU(s), DSP(s)” or any equivalent.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pal et al. (hereafter Pal) U.S. Pub No. 20160291552 A1.

Regarding independent claim 1 Pal teaches:
	An apparatus to trigger calibration of sensor nodes, the apparatus comprising (Pal, fig 1, ¶ 0038 line 1-6):
	a machine learning model trainer to train a machine learning model using first sensor data collected from a sensor node (Pal, ¶ 0035 line 9-19, “reading from at least one sensor” reads on “first sensor data collected from a sensor node”); 
	a disturbance forecaster to, using the machine learning model and second sensor data, forecast a temporal disturbance to a communication of the sensor node; and 
	a communications processor to transmit a first calibration trigger in response to a determination that a start of the temporal disturbance is forecasted and a determination that a first calibration trigger has not been sent, the communications processor to transmit a second calibration trigger in response to determining that an end of the temporal disturbance is forecasted and a determination that a second calibration trigger has not been sent (Pal ¶ 0018 line 1-25, “particular anomaly” reads on “temporal disturbance,” “extracting useful information on sensor data for predictive maintenance” reads on “a determination that a first calibration trigger has not been sent,” and “determination that a second calibration trigger has not been sent,” (¶ 0038 line 4-6) “predictive maintenance” includes “sensor calibration”). 

Regarding claim 2 Pal teaches:
	the machine learning model trainer is further to determine that the first sensor data is sufficient for training the machine learning model, and perform the training of the machine learning model in response to determining that the first sensor data is sufficient (Pal, ¶ 0039 line 6-9, “the data associated with one of the machines … may be used as a reference” reads on “first sensor data is sufficient for training the machine learning model,” “automatic base lining” reads on “training of the machine learning model,” ¶ 0040 line 6-14) “baseline data refers to data from a normally operating machine,” “machine learning algorithm” reads on “machine learning model”).  

Regarding claim 3 Pal teaches:
	the machine learning model trainer is further to re-train the machine learning model using the second sensor data (Pal ¶ 0035 line 19-31, “readings may be identified from the plurality of sensors” reads on “second sensor data” as “plurality” would imply two or more, “algorithm associated with the server performs a decision function” reads on “re-train the machine learning model”).  

Regarding independent claim 8 Pal teaches:
(Pal, fig 1, ¶ 0038 line 1-6, ¶ 0061 line 5-9):
	train a machine learning model in response to determining that first sensor data collected from a sensor node is sufficient for training the machine learning model (Pal, ¶ 0035 line 9-19, “reading from at least one sensor” reads on “first sensor data collected from a sensor node ); 
	access second sensor data collected from the sensor node (Pal line 19-21, “control readings may be identified from the plurality of sensors” reads on “access second sensor data” as “plurality” would imply two or more.); 
	using the machine learning model and the second sensor data to forecast a temporal disturbance to a communication of the sensor node; 
	in response to determining that a start of the temporal disturbance is forecasted and a determination that a first calibration trigger has not been sent, transmit the first calibration trigger; and in response to determining that an end of the temporal disturbance is forecasted and a determination that a second calibration trigger has not been sent, transmit the second calibration trigger (Pal ¶ 0018 line 1-25, “particular anomaly” reads on “temporal disturbance,” “extracting useful information on sensor data for predictive maintenance” reads on “a determination that a first calibration trigger has not been sent,” and “determination that a second calibration trigger has not been sent,” (¶ 0038 line 4-6) “predictive maintenance” includes “sensor calibration”). 

Regarding claim 9 Pal teaches:
(Pal, ¶ 0039 line 6-9, “the data associated with one of the machines … may be used as a reference” reads on “first sensor data is sufficient for training the machine learning model,” “automatic base lining” reads on “training of the machine learning model,” (fig 1 element 106,  ¶ 0035 line 11-13), server (106) contains “at least one processor,” (¶ 0040 line 6-14) “baseline data refers to data from a normally operating machine,” “machine learning algorithm” reads on “machine learning model,” ( 0041 line 5-9, “start baseline and end baseline process” reads on “data collected over a threshold amount of time”).  

Regarding claim 10 Pal teaches:
	the instructions, when executed, further cause the at least one processor to re-train the machine learning model using the second sensor data (Pal ¶ 0035 line 19-31, “readings may be identified from the plurality of sensors” reads on “second sensor data” as “plurality” would imply two or more, “algorithm associated with the server performs a decision function” reads on “re-train the machine learning model,” (fig 1 element 106,  ¶ 0035 line 11-13), server (106) contains “at least one processor”). 

Regarding independent claim 16 Pal teaches:
	An apparatus to trigger calibration of sensor nodes, the apparatus comprising Pal, fig 1, ¶ 0038 line 1-6):
(Pal, ¶ 0035 line 9-19, “reading from at least one sensor” reads on “first sensor data collected from a sensor node ); 
	means for forecasting, using the machine learning model and second sensor data, a temporal disturbance to a communication of the sensor node; and 
	means for transmitting a first calibration trigger in response to a determination that a start of the temporal disturbance is forecasted and a determination that a first calibration trigger has not been sent, transmitting the first calibration trigger, the means for transmitting to transmit a second calibration trigger in response to determining that an end of the temporal disturbance is forecasted and a determination that a second calibration trigger has not been sent, transmitting the second calibration trigger (Pal ¶ 0018 line 1-25, “particular anomaly” reads on “temporal disturbance,” “extracting useful information on sensor data for predictive maintenance” reads on “a determination that a first calibration trigger has not been sent,” and “determination that a second calibration trigger has not been sent,” (¶ 0038 line 4-6) “predictive maintenance” includes “sensor calibration”). 

Regarding claim 17 Pal teaches:
	the means for training is to determine that the first sensor data is sufficient for training the machine learning model, the means for training to perform the training of the machine learning model in response to determining that the first sensor data is sufficient (Pal, ¶ 0039 line 6-9, “the data associated with one of the machines … may be used as a reference” reads on “first sensor data is sufficient for training the machine learning model,” “automatic base lining” reads on “training of the machine learning model,” (¶ 0040 line 6-14) “baseline data refers to data from a normally operating machine,” “machine learning algorithm” reads on “machine learning model”).  

Regarding claim 18 Pal teaches:
	the means for training is to re-train the machine learning model using the second sensor data (Pal ¶ 0035 line 19-31, “readings may be identified from the plurality of sensors” reads on “second sensor data” as “plurality” would imply two or more, “algorithm associated with the server performs a decision function” reads on “re-train the machine learning model”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al. (hereafter Pal) U.S. Pub No. 20160291552 A1, in view of Risk et al. (hereafter Risk) U.S. Pub No. 20160266081 A1.

Regarding claim 4 Pal does not teach:
	the communications processor is further to, in response to receipt of a communication from the sensor node, extract the second sensor data from the communication, determine whether the second sensor data is already stored in a data store, and in response to determining that the second sensor data is already stored in the data store, not store the second sensor data in the data store.
	Risk teaches:
	the communications processor is further to, in response to receipt of a communication from the sensor node, extract the second sensor data from the communication, determine whether the second sensor data is already stored in a data store, and in response to determining that the second sensor data is already stored in the data store, not store the second sensor data in the data store (Risk, ¶ 0018 1-10, “calibration data” reads on “second sensor data,” “data processor is configured to process the raw sensor data using calibration data stored in the calibration database” reads on “in response to receipt of a communication from the sensor node, extract the second sensor data from the communication,” “database” reads on “data store,” “calibrated sensor data may also be stored in the sensor data database” reads on “determining that the second sensor data is already stored in the data store, not store the second sensor data in the data store”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, apparatus, and system for rule management, predictive maintenance (including sensor calibration), and quality assurance of a process and machine using sensor networks and big data machine learning as disclosed by Pal by including a method of determining whether to store data or not as taught by Risk in order to 

Regarding claim 11 Pal does not teach:
	the instructions, when executed, further cause the at least one processor to, in response to receipt of a communication from the sensor node:
	extract the second sensor data from the communication; 
	determine whether the second sensor data is already stored in a data store; and 
	in response to determining that the second sensor data is already stored in the data stored, not store the second sensor data in the data store.
	Risk teaches:
	the instructions, when executed, further cause the at least one processor to, in response to receipt of a communication from the sensor node:
	extract the second sensor data from the communication; 
	determine whether the second sensor data is already stored in a data store; and 
	in response to determining that the second sensor data is already stored in the data stored, not store the second sensor data in the data store (Risk, fig 3 element 184, 186, ¶ 0013 line 1-6,   ¶ 0018 1-10, “calibration data” reads on “second sensor data,” “data processor is configured to process the raw sensor data using calibration data stored in the calibration database” reads on “in response to receipt of a communication from the sensor node, extract the second sensor data from the communication,” “database” reads on “data store,” “calibrated sensor data may also be stored in the sensor data database” reads on “determining that the second sensor data is already stored in the data store, not store the second sensor data in the data store”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, apparatus, and system for rule management, predictive maintenance (including sensor calibration), and quality assurance of a process and machine using sensor networks and big data machine learning as disclosed by Pal by including a method of determining whether to store data or not as taught by Risk in order to provide “a distributed sensor system (which) includes multiple spatially distributed base units in communication with a data network, each base unit including a controller and one or more sensor modules.” Where each base unit is in communication with a “central server” which includes a “data processor (which) is configured to process the raw sensor data using calibration data stored in the calibration database to generate calibrated sensor data” (Risk, ¶ 0003 line 1-4, ¶ 0018 line 5-7).

Regarding claim 19 Pal does not teach:
	the means for transmitting is further to, in response to receipt of a communication from the sensor node, extract the second sensor data from the communication, determine whether the second sensor data is already stored in a data store, and in response to determining that the second sensor data is already stored in the data stored, not store the second sensor data in the data store.
	Risk teaches:
(Risk, ¶ 0018 1-10, “calibration data” reads on “second sensor data,” “data processor is configured to process the raw sensor data using calibration data stored in the calibration database” reads on “in response to receipt of a communication from the sensor node, extract the second sensor data from the communication,” “database” reads on “data store,” “calibrated sensor data may also be stored in the sensor data database” reads on “determining that the second sensor data is already stored in the data store, not store the second sensor data in the data store”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, apparatus, and system for rule management, predictive maintenance (including sensor calibration), and quality assurance of a process and machine using sensor networks and big data machine learning as disclosed by Pal by including a method of determining whether to store data or not as taught by Risk in order to provide “a distributed sensor system (which) includes multiple spatially distributed base units in communication with a data network, each base unit including a controller and one or more sensor modules.” Where each base unit is in communication with a “central server” which includes a “data processor (which) is configured to process the raw sensor data using calibration data stored in the calibration database to generate calibrated sensor data” (Risk, ¶ 0003 line 1-4, ¶ 0018 line 5-7).

Claims 5-7 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pal as modified as applied to claims 1 and 8 above, and further in view of Yamashita et al. (hereinafter Yamashita), U.S. Pub No. 2017/0372601 A1.

Regarding claim 5 Pal does not teach:
	including a beacon counter, and the communications processor is further to, in response to receipt of a first communication indicating that the sensor node is to begin a calibration sequence, initialize a value of a beacon counter.
	Yamashita teaches:
	including a beacon counter, and the communications processor is further to, in response to receipt of a first communication indicating that the sensor node is to begin a calibration sequence, initialize a value of a beacon counter (Yamashita, fig 1, ¶ 0034 “every time a ‘command signal for network configuration (reconfiguration)’” reads on “a first communication indicating that the sensor node is to begin a calibration sequence,” (fig 10, ¶ 0079 line 1-7), “a beacon with a constant period” reads on “initialize a value of a beacon counter”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, apparatus, and system for rule management, predictive maintenance (including sensor calibration), and quality assurance of a process and machine using sensor networks and big data machine learning as disclosed by Pal by including the initializing a value of a beacon counter as taught by Yamashita in order to provide “a control device (that) includes: a processor configured to: control calibration of sensing values in a sensor node group formed of sensor nodes each including a sensor and a wireless device and being capable of performing multi-hop communication” (Yamashita, ¶ 0009 line 1-6).

Regarding claim 6 Pal does not teach:
	the communications processor is to, in response to receipt of a second communication, increment the value of the beacon counter.
	Yamashita teaches:
	the communications processor is to, in response to receipt of a second communication, increment the value of the beacon counter (Yamashita, fig 11, ¶ 0085 line 1-4, “received control signal” reads on “receipt of a second communication,” ¶ 0092 line 1-9, “average of sensing values” reads on “increment the value of the beacon counter”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, apparatus, and system for rule management, predictive maintenance (including sensor calibration), and quality assurance of a process and machine using sensor networks and big data machine learning as disclosed by Pal by including the incrementing the value of a beacon counter as taught by Yamashita in order to provide “a control device (that) includes: a processor configured to: control calibration of sensing values in a sensor node group formed of sensor nodes each including a sensor and a wireless device and being capable of performing multi-hop communication” (Yamashita, ¶ 0009 line 1-6).

Regarding claim 7 Pal does not teach:
	the communications processor is to, in response to receipt of a third communication, transmit the value of the beacon counter to the sensor node.
	Yamashita teaches:
(Yamashita, fig 12, ¶ 0093 line 1-4, “transmits the calculated average of sensing values … via the parent node of the subject sensor node” reads on “transmit the value of the beacon counter to the sensor node”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, apparatus, and system for rule management, predictive maintenance (including sensor calibration), and quality assurance of a process and machine using sensor networks and big data machine learning as disclosed by Pal by including the transmitting the value of a beacon counter to the sensor node as taught by Yamashita in order to provide “a control device (that) includes: a processor configured to: control calibration of sensing values in a sensor node group formed of sensor nodes each including a sensor and a wireless device and being capable of performing multi-hop communication” (Yamashita, ¶ 0009 line 1-6).

Regarding claim 12 Pal does not teach:
	the instructions, when executed, further cause the at least one processor to, in response to receipt of a first communication indicating that the sensor node is to begin a calibration sequence, initialize a value of a beacon counter.
	Yamashita teaches:
	the instructions, when executed, further cause the at least one processor to, in response to receipt of a first communication indicating that the sensor node is to begin a calibration sequence, initialize a value of a beacon counter (Yamashita, fig 5 element 12,13, ¶ 0057 line 1-9, fig 1, ¶ 0034 “every time a ‘command signal for network configuration (reconfiguration)’” reads on “a first communication indicating that the sensor node is to begin a calibration sequence,” (fig 10, ¶ 0079 line 1-7), “a beacon with a constant period” reads on “initialize a value of a beacon counter”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, apparatus, and system for rule management, predictive maintenance (including sensor calibration), and quality assurance of a process and machine using sensor networks and big data machine learning as disclosed by Pal by including the initializing a value of a beacon counter as taught by Yamashita in order to provide “a control device (that) includes: a processor configured to: control calibration of sensing values in a sensor node group formed of sensor nodes each including a sensor and a wireless device and being capable of performing multi-hop communication” (Yamashita, ¶ 0009 line 1-6).

Regarding claim 13 Pal does not teach:
	the instructions, when executed, further cause the at least one processor to, in response to receipt of a second communication, increment the value of the beacon counter.
	Yamashita teaches:
	the instructions, when executed, further cause the at least one processor to, in response to receipt of a second communication, increment the value of the beacon counter (Yamashita, fig 5 element 12,13, ¶ 0057 line 1-9, fig 11, ¶ 0085 line 1-4, “ received control signal” reads on “receipt of a second communication,” ¶ 0092 line 1-9, “average of sensing values” reads on “increment the value of the beacon counter”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, apparatus, and system for rule 

Regarding claim 14 Pal does not teach:
	the second communication is a beacon frame.
	Yamashita teaches:
	the second communication is a beacon frame (Yamashita, ¶ 0085 line 1-4, “received control signal” reads on “receipt of a second communication,” “processor sequentially receives beacons” reads on “the second communication is a beacon frame”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, apparatus, and system for rule management, predictive maintenance (including sensor calibration), and quality assurance of a process and machine using sensor networks and big data machine learning as disclosed by Pal by including the second communication as a beacon frame as taught by Yamashita in order to provide “a control device (that) includes: a processor configured to: control calibration of sensing values in a sensor node group formed of sensor nodes each including a sensor and a wireless device and being capable of performing multi-hop communication” (Yamashita, ¶ 0009 line 1-6).

Regarding claim 15 Pal does not teach:
	the instructions, when executed, further cause the at least one processor to, in response to receipt of a third communication, transmit the value of the beacon counter to the sensor node.
	Yamashita teaches:
	the instructions, when executed, further cause the at least one processor to, in response to receipt of a third communication, transmit the value of the beacon counter to the sensor node (Yamashita, fig 5 element 12, 13, ¶ 0057 line 1-9, fig 12, ¶ 0093 line 1-4, “transmits the calculated average of sensing values … via the parent node of the subject sensor node” reads on “transmit the value of the beacon counter to the sensor node”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, apparatus, and system for rule management, predictive maintenance (including sensor calibration), and quality assurance of a process and machine using sensor networks and big data machine learning as disclosed by Pal by including the transmitting the value of the beacon counter as taught by Yamashita in order to provide “a control device (that) includes: a processor configured to: control calibration of sensing values in a sensor node group formed of sensor nodes each including a sensor and a wireless device and being capable of performing multi-hop communication” (Yamashita, ¶ 0009 line 1-6).

Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive.

Regarding Objection to the Drawings, page 10 of applicant’s remarks, based on applicant’s arguments and the changes made to fig 1 and the specification ¶ 0003, the objection has been withdrawn.

Regarding 35 U.S.C. § 112(f), pages 10-12 of applicant’s remarks, based on applicant’s arguments the term “means for forecasting” will be interpreted under 35 U.S.C. 112(f).

Regarding 35 U.S.C. § 112(b), page 13 of applicant’s remarks, based on applicant’s arguments and the changes made to claims 1, 5, 9, 13, 15, and 16 the 35 U.S.C. § 112(f) rejections have been withdrawn for claims 1, 5, 9, 13, 15, and 16.  Additionally, applicant did not list claim 17 however, the change to claim 17 has been made therefore the rejections for claims 17 have been withdrawn.

Regarding Rejections Under 35 U.S.C. ¶ 102 and 103, pages 13-16 of applicant’s remarks, regarding independent claims 1, 8, and 16.  Applicant argues that Pal does not describe “a temporal disturbance” that “pertains to a period of communication interference” but that “An anomaly process as described in Pal could be any step of any process that deviates from the normal state of operation” (page 14 2nd paragraph).   
	Examiner respectfully does not agree.  While the Applicant argues that “a temporal disturbance pertains to a period of communication interference,” the claim language states “a temporal disturbance to a communication of the sensor node” and does not include the limitation indicating “the temporal disturbance pertains to a period of communication interference.   Applicant’s argument is not germane as according to MPEP 2145 VI, “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.”  Also stated in MPEP 2111.01 II “Though understanding the claim language may be aided by explanation contained in the written description, it is important not to import into claim limitations that are not part of the claim” (1st paragraph).  Additionally, MPEP 2111 states that “an examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonable allowed in an effort to establish a clear record of what applicant intends to claim” (4th paragraph).  Examiner uses the broadest reasonable interpretation to interpret “a temporal disturbance to a communication of the sensor node” as an “anomaly process as described in Pal.”  
	Applicant argues, in page 14, 2nd paragraph, “the determination of an anomaly process as described in Pal does not teach forecasting a beginning or an ending of a temporal disturbance.  Furthermore, Pal does not describe any sort of trigger mechanism in response to an anomaly process.”  
	Examiner respectfully does not agree.  Pal’s system uses “reconfigurable sensors” 
(¶ 0013).  Pal states that  “The reconfigurable sensors can be used to manage collecting data/information about the machine as well as process and/or modify calibration and/or changing other attributes of one or more sensors using predefined rules” (¶ 0006).  “A set of fixed or dynamic rules are created from normal state of operation data assigned to a particular process or predictive maintenance and the process were run for obtaining an ideal normal operating mode call “Test Mode” and the data can be used to compare and detect an anomaly process with anomaly being identified (¶ 0018).”  Therefore Pal teaches detecting “an anomaly process.”  Additionally in ¶ 0018, “the system can be used for automatic discovery of rules, which can be . 

  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865 
                                                                                                                                                                                                       /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        4/7/2021